PER CURIAM:
Carol Everhart appeals the magistrate judge’s order of judgment for the Defendant in accordance with the jury’s verdict in her civil action.* We have reviewed the record and find no reversible error. Accordingly, we affirm the magistrate judge’s order. See Everhart v. Wash. Metro. Area Transit Auth., No. 8:11-cv-02155-CBD (D. Md. filed May 22, 2013; entered May 24, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceeding before a magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).